DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21, 32, 33, 34, 36, 37, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beard (US 10,450,176).

Regarding claim 19, Beard teaches an apparatus for lifting an elongated container, 10, including a circular top surface, a circular bottom surface parallel to the top surface, and a convex outer surface that connects the top surface and the bottom surface, the elongated container defining a first direction perpendicular to the top and bottom surfaces and a second direction perpendicular to the first direction, the convex outer surface forming a bulge at a center portion of the elongated container along the first direction between the top surface and the bottom surface, an exterior dimension, in the second direction, of the convex outer surface at the bulge defining a width of the elongated container, see figures 1A and 3, the apparatus comprising: 
a gripper, 151 and 152, configured to engage the elongated container and including at least one of a pneumatic vacuum gripper and a mechanical gripper; and 
a mount configured to couple the gripper to a lifting device, see figures 2 and 3, wherein: 
the gripper is configured to be actuated for a pick operation in which the gripper engages the elongated container and, by movement of the lifting device, lifts the elongated container, and throughout the pick operation, a maximum dimension of the gripper in the second direction is smaller than the width of the elongated container, see figures 2 and 3.

Regarding claim 20, Beard teaches the lifting device, see figures 2 and 3.

Regarding claim 21, Beard teaches: 
the first direction is vertical; and 
the second direction is horizontal, see figure 1A.

Regarding claim 32, Beard teaches: the gripper includes the mechanical gripper; and the mechanical gripper includes a first clamp arm and a second clamp arm movable with respect to the first clamp arm, 151 and 152, see figures 2 and 3.

Regarding claim 33, Beard teaches the mechanical gripper further includes a pneumatic cylinder configured to move the second clamp arm, 171 and 172.

Regarding claim 34, Beard teaches the first clamp arm is movable with respect to the second clamp arm.

Regarding claim 36, Beard teaches: the mount includes a rectangular plate; and the first clamp arm and the second clamp arm are coupled to the rectangular plate, see figure 4.

Regarding claim 37, Beard teaches: the mechanical gripper further includes a support coupled to the mount; the support includes a contoured edge; the contoured edge matches a shape of a portion of the convex outer surface; and the contoured edge is configured to engage the convex outer surface, see figure 4.

Regarding claim 38, Beard teaches the apparatus is used to lift standard 50-60 gallon barrels, with a standard dimension less than 680mm, and therefore Beard teaches the maximum dimension is less than 680 mm.
	
Regarding claim 39, Beard teaches a method for lifting an elongated container, the method comprising: engaging a first side of the elongated container with a gripper, while engaging the first side of the elongated container with the gripper, lifting the elongated container, and while engaging the first side of the elongated container with the gripper, moving the elongated container, wherein: the elongated container includes a circular top surface, a circular bottom surface parallel to the top surface, and a convex outer surface that connects the top surface and the bottom surface; the elongated container defines a first direction perpendicular to the top surface and the bottom surface and a second direction perpendicular to the first direction; the convex outer surface forms a bulge at a center portion of the elongated container between the top surface and the bottom surface; the bulge defines a width of the elongated container; the convex outer surface includes a first side surface and a second side surface defined by a center plane intersecting a center point of each of the top and bottom surfaces, the first side surface defining the first side of the elongated container; and throughout the engaging, a maximum dimension of the gripper in the second direction is smaller than the width of the elongated container.


Claim(s) 19, 22-25, 27, 28, 29  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manut-LM, as cited by applicant.

Regarding claims 19, 22-25, 27, 28, 29, Manut-LM the apparatus for lifting as claimed, including the pneumatic vacuum gripper, see figure and cited website. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beard in view of Carson.

Beard does not teach the first and second clamps includes jagged edges, as claimed.  Carson teaches a lifting apparatus with first and second clamp arms that include a jagged edge, see figure 8.  It would have been obvious to one of ordinary skill in the art to combine the jagged edge of Carson with the clamp arms of Beard in order to enable the clamp arms to more firmly and securely clamp the barrel.

Allowable Subject Matter
Claims 26, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific structure and features claimed in claims 26, 30, and 31were not found to be taught in the prior art, either alone or in combination.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



12 September 2022